Citation Nr: 0306527	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to January 20, 2000, 
and entitlement to a rating in excess of 30 percent for PTSD 
from January 20, 2000.  

3.  Entitlement to an increased rating for somatoform 
disorder with gastrointestinal reaction, currently rated as 
10 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran served on active duty during World War II.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
September 1995 and before a member of the Board at a hearing 
held at the RO in October 1996.  

In various VA Forms 9 the veteran has requested an additional 
hearing before the Board.  In correspondence received at the 
Board in January 2003, the veteran confirmed that he is 
requesting a hearing before a member of the Board at the 
Detroit RO.  The Board is now remanding the case to the RO so 
that arrangements for the hearing may be made.  

Review of the record shows that in a rating decision dated in 
March 2000, the RO implemented the December 1999 Board 
decision that granted service connection for PTSD.  In the 
March 2000 rating decision, the RO assigned a 10 percent 
rating for PTSD effective November 22, 1995, and a 30 percent 
rating effective January 20, 2000.  In a letter received at 
the RO in April 2000, the veteran stated that the RO decision 
relating to his PTSD was inconsistent with the findings of VA 
experts and that the disabling effects of his PTSD had made 
him totally unable to find gainful employment.  He stated 
that his trauma never improved from the first diagnosis and 
that the date of this complete unemployability was before the 
date when the RO granted the initial 10 percent rating.  The 
Board construes this as a notice of disagreement (NOD) with 
the ratings assigned for PTSD in the March 2000 rating 
decision, and will request that the RO prepare a statement of 
the case (SOC) that addresses this matter.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. 
§ 7105, a NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 9 Appeal) after a SOC is issued 
by VA).  See also 38 C.F.R. § 19.29 (2002).  

Accordingly, this case is remanded for the following actions:  

1.  The RO should issue a SOC regarding 
the issue of entitlement to a rating in 
excess of 10 percent for PTSD prior to 
January 20, 2000, and entitlement to a 
rating in excess of 30 percent for PTSD 
from January 20, 2000.  The veteran and 
his representative should be provided the 
opportunity to submit a substantive 
appeal.  

2.  In addition, the RO should arrange 
for a hearing for the veteran before a 
traveling member of the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


